DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 11/20/2020. As per the amendments, claims 1, 4, 16, and 19 are amended, and no claims have been added or cancelled. Thus, claims 1-30 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “joint” which couples together at least two section of a plurality of gear teeth (see claim 4 lines 8-9 and claim 19 lines 8-9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Specification
The disclosure is objected to because of the following informalities: page 1 of the specification includes a “Certification of Transmission Under 37 C.F.R 1.8(a)(1)(i)(C)” which is not part of the description of the invention and should be removed from the specification.  
The substitute specification filed 7/24/2019 has not been entered because it does not conform to 37 CFR 1.71(f) which requires that the specification “may not include other parts of the application or other information” and thus the “Certificate of Transmission” which constitutes “other information” is not permitted in the specification.
Appropriate correction is required.
 Claim Objections
Claims 4 and 19 are objected to because of the following informalities:
Claim 4 lines 4-5 and claim 19 lines 4-5 both recite the language “about the seat, backrest extending.” Examiner suggests changing to read --about the seat, the backrest extending-- in order to properly refer back to the previously mentioned backrest.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 5-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US Pub. 2006/0142676) in view of Gaspard (US Pat. 8,142,375) in view of Hashimoto et al. (US Pat. 4,574,786).
Regarding claim 1, Fujii discloses a massage chair, comprising: a seat (seat 202 in Fig. 17, including leg portions 202a, base 202b, and cushion 202c) and a backrest configured to support a user (backrest 203 in Fig. 17); a frame in communication with the seat and the backrest (see Fig. 1 where guide rails 29 and the crossbar connecting them forms a frame member to contain massaging mechanism 6), the frame comprising a pair of guide rails (guide rails 29 in Fig. 1); a pair of side panels extending upward from opposing sides of the seat (see annotated Fig. 17 below as the indicated side panel member); a pivoting arm coupled to at least one of the pair of side panels (rotation portion 217 in Fig. 19 which is indirectly connected to the side panel by a brace as seen in annotated Fig. 17 below), the pivoting arm configured to rotate between a first position and a second position (see [0201] lines 6-17 where the arm goes from an open to a close position; note that armrest 205 operates the same as footrest 204 as seen in [0230] lines 1-4), the pivoting arm configured to extend over the seat in the second position (as the armrest 205 in Fig. 17 moves from an open to a close position, it extends some amount over the seat, as it is placed above the seat and moves some amount towards the center of the seat), and a roller mechanism within the pivoting arm (see rollers 219 and 220 along with vibrator 219 b in Fig. 19), the roller mechanism configured to selectively agitate a surface of the pivoting arm so as to induce a massage effect (the surface of rotation portion 217 in Fig. 19 that comes into 
Fujii does not explicitly disclose that the pivoting arm is directly coupled to at least one of the pair of side panels, and wraps around the user to provide a massaging effect to a front portion of a femoral of a user. 
However, Gaspard teaches a massage furniture that has an pivoting massage arms which are directly coupled to side panels of the massage furniture and pivot over the seat (see leg massagers 202, 204 in Fig. 14 which are coupled to side panels of the furniture), and that wraps around the user to provide a massaging effect to a front portion of a femoral of the user (see Fig. 14 where leg massagers 202 and 204 are curled inwards and would interact with the top of the user’s leg, thus delivering a massage to a femoral area of the user; see also Col. 11 lines 30-40 where the open/close pivoting of the massagers mechanism is described and Col. 11 line 45 where specific mention is made of massaging the thigh area).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the pivoting arm massager of Fujii to be directly connected to the side panel, extending over the seat and around the femoral of the user as taught by Gaspard, as it would be a simple substitution of changing the area of massage from one limb to another limb, with the added benefit of being able to deliver a massage effect to a different part of the body for enhanced usability while stably associating the pivoting arm with the chair. 

However, Hashimoto teaches a massage chair that has a frame member with a pair of guide rails (see racks 11 in Fig. 3) and guide channels (see rails 9 in Fig. 3 which form a channel which covers racks 11), which are spaced apart to provide a balanced movement of a massage device along the pair of guide channels (where the massage elements 43 in Fig. 3 move up and down along the rail 9 in order to provide a balanced movement on the massage device), and the guide channel comprise a plurality of gear teeth (see Fig. 3 where the guide channels are rails 9, which cover rack 11, such that the gear teeth of rack 11 as best seen in Fig. 6 are located within the guide channel of rail 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rails of the modified Fujii device to have guide channels around the guide rails and to include a plurality of gear teeth as taught by Hashimoto, as having the guide channel with gear teeth helps the massage device maintain a fixed orientation as it moves uniformly up and down the length of the guide rails. 

    PNG
    media_image1.png
    673
    650
    media_image1.png
    Greyscale

Regarding claim 2, the modified Fujii device has a brace coupled to at least one of the pair of side panels and adjacent to the pivoting arm (Fujii; see annotated Fig. 17 above at the indicated brace member).
Regarding claim 3, the modified Fujii device has wherein the pivoting arm includes a first positioning member configured to automatically elevate the pivoting arm from the second position to the first position (Fujii; see [0208] lines 10-13 where a spring member biases the armrest towards an open position).

	Regarding claim 6, the modified Fujii device has wherein the second positioning member is an airbag (Fujii; airbag 218 in Fig. 19).
	Regarding claim 7, the modified Fujii device has a positioning member in communication with the pivoting arm, the positioning member being configured to selectively lower the pivoting arm into the second position (Fujii; airbag 218 in Fig. 19; see also [0216] lines 7-10 and [0221] lines 14-16).
	Regarding claim 8, the modified Fujii device has wherein the pivoting arm is configured to store potential energy as it moves into the second position, the potential energy being configured to selectively return the pivoting arm to the first position (Fujii; the biasing spring that holds the rotation portion 217 in Fig. 19 open, as seen in [0208] lines 10-13, stores a potential energy of its spring force within the rotation portion as it moves to a closes position, since the spring biases the rotation portion towards an open position).
	Regarding claim 9, the modified Fujii device has wherein the positioning member is an airbag, the airbag configured to selectively inflate thereby inducing movement of the pivoting 
Regarding claim 10, the modified Fujii device has a second positioning member. 
The applied embodiment of Fujii in the modified Fujii device does not explicitly have wherein the second positioning member includes a pressure sensor, the pressure sensor configured to monitor air pressure within the second positioning member.
However, another embodiment of Fujii does teach a second positioning member (air bag 50 in Fig. 8) that includes a pressure sensor to monitor the air pressure within the second positioning member (see [0154] lines 19-26) to measure the air supply in the air bag to determine whether or not is hits a predetermined threshold value.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air bag of the modified Fujii device to include a pressure sensor as taught by the second Fujii embodiment, as it would allow for a detection of the amount of pressure in the air bag compared to a threshold value, for more precise control over the expansion and contraction of the air bag and the amount of force it applies to the user.
Regarding claim 11, the modified Fujii device has everything as claimed, including a remote control configured to regulate acceptable pressure levels of the pressure sensor (Fujii; the pressure sensor of the second Fujii embodiment was under the control of a control circuit (see [0154] lines 5-10), and the modified Fujii embodiment uses a remote control for the operation and control of the device (see [0212] lines 1-7), so the pressure sensor would be under the operation of the remote controller which operates the air bags).

	Regarding claim 14, the modified Fujii device has wherein the roller mechanism includes a plurality of settings to include at least one of an on and off setting (Fujii; the roller system has setting which control it from being in an on state and an off state, which are two different settings and constitute a plurality of settings, where an on setting comes from the input of a user delivering an operation instruction signal (see [0215] lines 7-13) and the off setting comes from the instruction of the completion of the operation input by the user (see [0224] lines 1-9)), a rotational speed setting, and a motion setting.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Gaspard and Hashimoto as applied to claim 1 above, and further in view of Inada et al. (US Pub. 2012/0215143).
The modified Fujii device has a pair of guide rails (Fujii; guide rails 29 in Fig. 1), guide channels (Hashimoto; see rails 9 in Fig. 3 which form a channel which covers racks 11), which are spaced apart to provide a balanced movement of a massage device along the pair of guide channels (Hashimoto; where the massage elements 43 in Fig. 3 move up and down along the rail 9 in order to provide a balanced movement on the massage device), and the guide channel comprise a plurality of gear teeth (Hashimoto; see Fig. 3 where the guide channels are rails 9, 
The modified Fujii device does not have a detailed description of the pair of guide rails comprising a curved portion about the seat, with the backrest extending upward from the curved portion.
However, Inada teaches a massage chair with a pair of guide rails (see Figs. 2-3 where a frame 7 has a pair of guide rails 7a) that comprise a curved portion about the seat (see Fig. 3 where guide rails 7a have a curved part around seat part 3, the curved portion around the seat part connected by a rotation shaft C1 that allows for the footrest 5 to swing as needed, and aid the chair in changing from a seated position to a lounging position (see change in position from Fig. 3 to Fig. 4)), with a backrest extending upward from the curved portion (see Fig. 3 where guide rails 7a have an upper backrest part 4 which is above the seat part 3). Further, Inada appears to have guide channels (see Fig. 2 where the guide rails 7a appear to contain a channel within them). Inada also teaches that the guide rails (which appear to have guide channels) are separated into at least two sections coupled together by a joint (see Fig. 3 where a joint is located at rotation shaft 1 to connect the guide rails 7a from the seat part 3 to the backrest part 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rails of the modified Fujii device to include a curved portion below the backrest portion and separated by a joint as taught by Inada as it would allow for the chair member to have a footrest that swings to support the legs of the user, and swap between a seated and laid-back configurations. In the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Gaspard in view of Hashimoto as applied to claim 10 above, and further in view of Nagamitsu et al. (US Pub. 2019/0151187).
Regarding claim 12, the modified Fujii device has a pivoting arm that works in accordance with a pressure sensor, and includes a controller (Fujii; see [0154] lines 5-10 and [0212] lines 1-7). 
The modified Fujii device does not explicitly have that the position of the pivoting arm is determined by pressure levels detected through the pressure sensor. 
However, Nagamitsu teaches a massage chair that uses air bags where a pressure sensor measures the pressure of the air bags (analogous to the pivoting arm) and uses that as a determination of the position of the air bag in relation to a user’s shoulder (see [0184] lines 21-27) as a means of safely preforming the treatment without excessive movement (see [0184] lines 41-43).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Gaspard in view of Hashimoto as applied to claim 13 above, and further in view of Henderson (US Pat. 4,086,922).
Regarding claim 15, the modified Fujii device has a roller mechanism, the use of a heat treatment in combination with the roller mechanism (Fujii; see heating element 222a in Fig. 19) and a setting to regulate the head (Fujii; see [0227] lines 1-3 where the heat is driven by signals from the remote controller).
The modified Fujii device does not have the heat generator being part of the roller mechanism.
However, Henderson teaches a massage roller device where a massaging roller includes heating elements that heat the roller balls (heating element 25 working with balls 2 in Fig. 4; see also Col. 3 lines 51-55) so that the heat and massage work in tandem to increase circulation of the affected area (see Col. 4 lines 20-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat generation of the modified Fujii .
Claims 16-18, 20-24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Devanaboyina (US Pub. 2016/0008206) in view of Hashimoto.
Regarding claim 16, Fujii discloses a massage chair, comprising: a seat (seat 202 in Fig. 17, including leg portions 202a, base 202b, and cushion 202c) and a backrest configured to support a user (backrest 203 in Fig. 17); a frame in communication with the seat and the backrest (see Fig. 1 where guide rails 29 and the crossbar connecting them forms a frame member to contain massaging mechanism 6), the frame comprising a pair of guide rails (guide rails 29 in Fig. 1); a pair of side panels extending upward from opposing sides of the seat (see annotated Fig. 17 below as the indicated side panel member); a pivoting arm coupled to the backrest (rotation portion 217 in Fig. 19, which can be indirectly coupled to the backrest as seen in [0194] lines 1-5), the pivoting arm configured to rotate between a first position and a second position (see [0201] lines 6-17 where the arm goes from an open to a close position; note that armrest 205 operates the same as footrest 204 as seen in [0230] lines 1-4), and a roller mechanism within the pivoting arm (see rollers 219 and 220 along with vibrator 219 b in Fig. 19), the roller mechanism configured to selectively agitate a surface of the pivoting arm so as to induce a massage effect (the surface of rotation portion 217 in Fig. 19 that comes into contact with the arm of the patient when in the close position will have some amount of agitation it transfers to the arm of the patient through the rollers 219 and 220 and the vibrator 219b).

However, Devanaboyina teaches a similar device that can be arranged into a piece of furniture such as a chair (see [0190] lines 1-4) and comprises an arrangement of massage bladders (see [0192] lines 1-9 which can be used to deliver a massage effect to a patient (see all of [0131])) with the arrangement being directly coupled to the backrest and extending over the backrest to massage the chest are of a user (see [0193] lines 1- 13; see also Figs. 4H and 4I where the chest area is covered by torso-supporting wedges 461 or front flap 477 respectively, which directly connect to the backrest, in order to deliver the support and/or massage effect to the user).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the pivoting massage members of Fujii to be connected to the backrest and extend over the torso of the user as taught by Devanaboyina as it would be a simple substitution of changing the area of massage from one part of the body to another, with the added benefit of being able to deliver a massage effect to a different part of the body for enhanced usability.
The modified Fujii device does not have a detailed description of a pair of guide channel spaced apart to provide a balanced movement of a massage device along the pair of guide channels. 
However, Hashimoto teaches a massage chair that has a frame member with a pair of guide rails (see racks 11 in Fig. 3) and guide channels (see rails 9 in Fig. 3 which form a channel 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rails of the modified Fujii device to have guide channels around the guide rails and to include a plurality of gear teeth as taught by Hashimoto, as having the guide channel with gear teeth helps the massage device maintain a fixed orientation as it moves uniformly up and down the length of the guide rails. 

    PNG
    media_image1.png
    673
    650
    media_image1.png
    Greyscale

Regarding claim 17, the modified Fujii device has everything as claimed, including a brace coupled to the backrest and adjacent to the pivoting arm (Devanaboyina; frame 473 in Fig. 4H which couples to the backrest and is adjacent to the pivoting arm).
Regarding claim 18, the modified Fujii device has everything as claimed, including wherein the pivoting arm includes a first positioning member configured to automatically elevate the pivoting arm from the second position to the first position (Fujii; see [0208] lines 10-13 where a spring member biases the armrest towards an open position).

Regarding claim 21, the modified Fujii device has everything as claimed, including wherein the second positioning member is an airbag (Fujii; airbag 218 in Fig. 19).
Regarding claim 22, the modified Fujii device has everything as claimed, including a second positioning member in communication with the pivoting arm, the second positioning member being configured to selectively lower the pivoting arm into the second position (Fujii; airbag 218 in Fig. 19; see also [0216] lines 7-10 and [0221] lines 14-16).
Regarding claim 23, the modified Fujii device has everything as claimed, including wherein the pivoting arm is configured to store potential energy as it moves into the second position, the potential energy being configured to selectively return the pivoting arm to the first position (Fujii; the biasing spring that holds the rotation portion 217 in Fig. 19 open, as seen in [0208] lines 10-13, stores a potential energy of its spring force within the rotation portion as it moves to a closes position, since the spring biases the rotation portion towards an open position).
Regarding claim 24, the modified Fujii device has everything as claimed, including wherein the second positioning member is an airbag, the airbag configured to selectively inflate 
Regarding claim 28, the modified Fujii device has everything as claimed, including a remote control configured to regulate the operation of the roller mechanism (Fujii; see [0212] lines 1-7 where a remote controller operates the movement of the rotation portion, and see also [0227] lines 1-3 where the vibrator which is part of the roller mechanism can similarly be driven by the same operation which would include the remote controller).
Regarding claim 29, the modified Fujii device has everything as claimed, including wherein the roller mechanism includes a plurality of settings to include at least one of an on and off setting (the roller system has setting which control it from being in an on state and an off state, which are two different settings and constitute a plurality of settings, where an on setting comes from the input of a user delivering an operation instruction signal (Fujii; see [0215] lines 7-13) and the off setting comes from the instruction of the completion of the operation input by the user (Fujii; see [0224] lines 1-9)), a rotational speed setting, and a motion setting.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Devanaboyina and Hashimoto as applied to claim 1 above, and further in view of Inada.
The modified Fujii device has a pair of guide rails (Fujii; guide rails 29 in Fig. 1), guide channels (Hashimoto; see rails 9 in Fig. 3 which form a channel which covers racks 11), which are spaced apart to provide a balanced movement of a massage device along the pair of guide channels (Hashimoto; where the massage elements 43 in Fig. 3 move up and down along the rail 9 in order to provide a balanced movement on the massage device), and the guide channel 
The modified Fujii device does not have a detailed description of the pair of guide rails comprising a curved portion about the seat, with the backrest extending upward from the curved portion.
However, Inada teaches a massage chair with a pair of guide rails (see Figs. 2-3 where a frame 7 has a pair of guide rails 7a) that comprise a curved portion about the seat (see Fig. 3 where guide rails 7a have a curved part around seat part 3, the curved portion around the seat part connected by a rotation shaft C1 that allows for the footrest 5 to swing as needed, and aid the chair in changing from a seated position to a lounging position (see change in position from Fig. 3 to Fig. 4)), with a backrest extending upward from the curved portion (see Fig. 3 where guide rails 7a have an upper backrest part 4 which is above the seat part 3). Further, Inada appears to have guide channels (see Fig. 2 where the guide rails 7a appear to contain a channel within them). Inada also teaches that the guide rails (which appear to have guide channels) are separated into at least two sections coupled together by a joint (see Fig. 3 where a joint is located at rotation shaft 1 to connect the guide rails 7a from the seat part 3 to the backrest part 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rails of the modified Fujii device to include a curved portion below the backrest portion and separated by a joint as taught by Inada as it would allow for the chair member to have a footrest that swings to .
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Devanaboyina in view of Hashimoto as applied to claim 24 above, and further in view of Fujii.
Regarding claim 25, the modified Fujii device has a second position member. 
The applied embodiment of Fujii in the modified Fujii device does not explicitly have wherein the second positioning member includes a pressure sensor, the pressure sensor configured to monitor air pressure within the second positioning member.
However, another embodiment of Fujii does teach a second positioning member (air bag 50 in Fig. 8) that includes a pressure sensor to monitor the air pressure within the second positioning member (see [0154] lines 19-26) to measure the air supply in the air bag to determine whether or not is hits a predetermined threshold value.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air bag of the modified Fujii device 
Regarding claim 26, the modified Fujii device has a remote control configured to regulate acceptable pressure levels of the pressure sensor (Fujii; the pressure sensor of the second Fujii embodiment was under the control of a control circuit (Fujii; see [0154] lines 5-10), and the modified Fujii embodiment uses a remote control for the operation and control of the device (Fujii; see [0212] lines 1-7), so the pressure sensor would be under the operation of the remote controller which operates the air bags).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Devanaboyina in view of Hashimoto as applied to claim 25 above, and further in view of Nagamitsu.
Regarding claim 27, the modified Fujii device has a pivoting arm that works in accordance with a pressure sensor, and includes a controller (Fujii; see [0154] lines 5-10 and [0212] lines 1-7). 
The modified Fujii device does not explicitly have that the position of the pivoting arm is determined by pressure levels detected through the pressure sensor. 
However, Nagamitsu teaches a massage chair that uses air bags where a pressure sensor measures the pressure of the air bags (analogous to the pivoting arm) and uses that as a determination of the position of the air bag in relation to a user’s shoulder (see [0184] lines 21-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor arrangement and controller of the modified Fujii device to include a determination of position of the air bag and pivoting arm based on the sensed pressure values as taught by Nagamitsu, since it would let the treatment be more safely performed and prevent excessive movement, while also allowing for more precise control of the pivoting arm.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Devanaboyina in view of Hashimoto as applied to claim 28 above, and further in view of Henderson.
Regarding claim 30, the modified Fujii device has a roller mechanism, the use of a heat treatment in combination with the roller mechanism (Fujii; see heating element 222a in Fig. 19) and a setting to regulate the head (Fujii; see [0227] lines 1-3 where the heat is driven by signals from the remote controller).
The modified Fujii device does not have the heat generator being part of the roller mechanism.
However, Henderson teaches a massage roller device where a massaging roller includes heating elements that heat the roller balls (heating element 25 working with balls 2 in Fig. 4; see also Col. 3 lines 51-55) so that the heat and massage work in tandem to increase circulation of the affected area (see Col. 4 lines 20-23).
.
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with regards to the placement of the pivoting arms being on the side panels and extending over the seat in claim 1 is rendered moot by the newly applied Gaspard reference. 
Applicant argues on pages 11-13 of the arguments that Fujii is intended to be used as a forearm massager, and thus modifying it to massage other parts of the body would render it unsatisfactory for its intended purpose. First, as seen in the above rejections, there is motivation to add additional massage regions to a massage chair, and it is well known in the art to have a massage chair which simultaneously massages multiple areas of the body. Secondly, as seen for example in Fig. 17, Fujii discloses both a leg massage and a back massage in addition to the forearm massage described by the Applicant. Thus, it is clear that Fujii recognizes the utility of massaging multiple areas of the body at once, and would of ordinary skill in the art would consider additional massagers to be obvious in light of Fig. 17.
	 Applicant argues on pages 15-17 that Fujii does not show a direct connection to the backrest. The above rejection has been clarified to state that Fujii only has an indirect 
	Applicant argues on page 18 of the arguments that Inada fails to teach two sections of gear teeth coupled together via a joint. As seen in the above rejection the gear teeth are brought in by the modification in view of Hashimoto, and the joint in brought in by the modification in view of Inada. As stated in the modification statement regarding the Inada combinations, the guide channel of Hashimoto which has the gear teeth follows the shape and has the joint of Inada, and it is thus taught by the cited references. 
Thus, the rejections hold. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785